Per Curiam.

This case presents the question of whether R. C. 2305.11(B), as amended effective July 28, 1975, acts to bar a claim of a minor whose cause of action accrued in 1972.
In pertinent part, R. C. 2305.11 provides:
*534“(A) An action for * * * malpractice, including an action for malpractice against a physician, podiatrist, or a hospital, * * * shall be brought within one year after the cause thereof accrued * * * .
* * *
“(B) In no event shall any medical claim against a physician, podiatrist, or a hospital be brought more than four years after the act or omission constituting the alleged malpractice occurred. The limitations in this section * * * apply to all persons regardless of legal disability and notwithstanding section 2305.16 of the Revised Code, provided that a minor who has not attained his tenth birthday shall have until his fourteenth birthday in which to file an action for malpractice against a physician or hospital.” (Emphasis added.)
R. C. 2305.16 provides, in pertinent part:
“Unless otherwise specifically provided in sections 2305.04 to 2305.14, inclusive, * * * if a person entitled to bring an action mentioned in such sections * * * is, at the time the cause of action accrues, within the age of minority * * * such person may bring it within the respective times limited by such sections, after such disability is removed. * * * ” (Emphasis added.)
Appellant argues that R. C. 2305.11(B) is remedial in nature and applies to actions by a minor accrued prior to, but filed after, its effective date. Appellee argues that to so construe the section would destroy an accrued substantive right in violation of Section 28, Article II of the Ohio Constitution.1 For the following reasons, we hold that R. C. 2305.11(B) does operate to bar appellee’s cause of action.
In Vance v. St. Vincent Hospital (1980), 64 Ohio St. 2d 36, we held that “[a] minor of 10 years of age or older must file a medical malpractice action within the time limitations set forth in R. C. 2305.11(A) and (B), notwithstanding R. C. 2305.16.” Further, we concluded that “ * * * [t]he purpose of the second sentence of R. C. 2305.11(B) was to totally negate any tolling *535effect of the second sentence of R. C. 2305.16 in medical malpractice cases.” Id., at page 41. Vance, however, involved a cause of action which accrued after the effective date of R. C. 2305.11(B) and did not consider the question of application of the section to a cause of action which accrued prior to its effective date.
Although statutes of limitations are remedial in nature and may generally be classified as procedural legislation, a retroactive application which “operates to destroy an accrued substantive right” conflicts with Section 28, Article II of the Ohio Constitution. Gregory v. Flowers (1972), 32 Ohio St. 2d 48, paragraphs one and three of the syllabus. Gregory provides a means to save from constitutional infirmity a statute of limitation which is applicable to actions accrued before its enactment: “ ‘ * * * [o]n the theory that a right to sue once existing becomes a vested right, and cannot be taken away altogether, it does not conclusively follow that the time within which the right may be asserted and maintained may not be limited to a shorter period than that which prevailed at the time the right arose, provided such limitation still leaves the claimant a reasonable time within which to enforce the right.’ ” (Emphasis deleted in part.) Id., at page 54, citing Smiths. New York Central Rd. Co. (1930), 122 Ohio St. 45, 48.
In Cook v. Matvejs (1978), 56 Ohio St. 2d 234, 237, we stated there is a distinction “between the operation of an amended statute of limitations which totally obliterates an existing substantive right and one which merely shortens the period of time in which the remedy can be realized.” (Emphasis sic.) The latter application of an amended statute is not unlawful as long as a prospective claimant is still afforded a reasonable time in which to enforce his right. The concept of reasonableness “ ‘must accord a reasonable time after the effective date of the amendment, for the assertion of existing substantive or vested rights.’ ” (Emphasis sic.) Id.
In the case sub judice, appellee’s cause of action accrued as of the termination of the physician-patient relationship, on September 19, 1972. R. C. 2305.16 tolled the statute of limitations for filing the action until July 28, 1975, the effective date of R. C. 2305.11(B). Thereafter, the statute of limitations for medical malpractice actions found in R. C. 2305.11(A) and (B) *536applied, which period of time provided appellee a reasonable time of one year in which to bring his suit.
For the foregoing reasons, the judgment of the Court of Appeals is reversed.

Judgment reversed.

W. Brown, Sweeney, Locher, Holmes and Krupansky, JJ., concur.
Celebrezze, C. J., and C. Brown, J., dissent.

 Section 28, Article II of the Ohio Constitution provides:
“The General Assembly shall have no power to pass retroactive laws, or laws impairing the obligation of contracts; but may, by general laws, authorize courts to carry into effect, upon such terms as shall be just and equitable, the manifest intention of parties, and officers, by curing omissions, defects, and errors, in instruments and proceedings, arising out of their want of conformity with the laws of this state.”